Citation Nr: 0510566	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-04 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1998 RO decision that denied service connection 
for low back disorder, including spina bifida oculta and low 
back strain.  The veteran filed a notice of disagreement with 
this decision in November 1998.  In March 1999, he timely 
perfect his appeal, following the RO's issuance of a 
statement of the case that same month.


FINDING OF FACT

It is as likely as not that the veteran's current low back 
disorder, diagnosed as degenerative joint disease of the 
lumbar spine, degenerative spondylosis of the lumbar spine, 
and lumbar paravertebral myositis, was caused by his military 
service.


CONCLUSION OF LAW

A low back disability, diagnosed as degenerative joint 
disease of the lumbar spine, degenerative spondylosis of the 
lumbar spine, and lumbar paravertebral myositis, was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
a low back disability.  A review of his report of separation, 
DD Form 214, revealed that he served in the Army from January 
1968 to January 1970, including service in the Republic of 
Vietnam.  He was awarded, in part, a Combat Infantry Badge 
and a Purple Heart.  

His pre-induction physical examination, performed in October 
1967, noted that his spine was normal.  In July 1968, the 
veteran sustained multiple mortar fragment wounds to the 
scalp, neck, chest wall and left shoulder.  A treatment 
report, dated in April 1969, noted a five-month history of 
back pain.  X-ray examination at that time revealed spina 
bifida oculta, otherwise normal.  The report concluded with 
an impression of spina bifida oculta, probably 
inconsequential, and low back strain.  
Treatment reports, dated in October and November 1969, noted 
his complaints of chronic neck and low back pain.  His 
discharge examination, performed in December 1969, noted that 
his spine was normal.  A medical history report, completed at 
that time, noted his history of back trouble.  

In February 1971, the RO issued a rating decision that 
granted service connection for depressive reaction; for 
fragment wounds, posterior neck and scalp, muscle injury 
group XXIII; fragment wounds, posterior chest, back and right 
shoulder, muscle injury group I; and fragment wound, anterior 
right forearm.  
 
A post service treatment report, dated in September 1975, 
noted the veteran's complaints of low back pain which 
radiated down into his lower extremities.  The report 
concluded, in part, with a diagnosis of low back strain.  A 
treatment report, dated in June 1991, noted complaints of 
chronic neck and back pain.  Physical therapy notes, dated in 
May 1993, noted the veteran's complaints of severe pain over 
the lumbar spine area.  An August 1993 treatment report noted 
that the veteran had brought copies of an MRI recently 
performed at the VA medical center at Ponce, and indicated 
that he wanted to be scheduled to see a physical therapist.  
Treatment reports, dated in September and October 1993, noted 
complaints of neck and back pain.  A treatment report, dated 
in March 1994, noted left-sided lower back pain making it 
difficult to walk adequately.  The report concluded with an 
impression of low back pain.  An X-ray examination of the 
lumbar spine, performed in May 1994, revealed an impression 
of minimal scoliosis with moderate spondylosis and 
osteoarthritis, and degenerative disc disease at L5-S1. A 
hospitalization report, dated in August 1995, listed a 
diagnosis of chronic low back pain.  A January 1996 treatment 
report noted complaints of low back pain.  A March 1996 
treatment report noted complaints of low back pain, which 
radiates down into the left leg to the calf.  The report 
concluded with an impression of lumbar sprain/strain and 
chronic low back pain.  It also referred the veteran for 
physical therapy.  X-ray examination of the spine, performed 
in May 1996, revealed an impression of narrowing of the L5-S1 
intervertebral space.  X-ray examination of the spine, 
performed in March 1997, revealed an impression of mild 
thoracolumbar scoliosis with moderate spondylosis; 
degenerative disc disease at L5-S1 level, and multiple 
metallic fragments in the soft tissues of the neck and back.

In June 1998, a VA examination of the spine was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  Physical examination of the veteran revealed 
diagnoses of degenerative joint disease of the lumbar spine 
associated with narrowing of L5-S1 intervertebral disc space; 
metallic fragments on the posterior soft tissues of the upper 
neck with early degenerative joint disease; and lumbar 
paravertebral myositis.  The VA examiner then opined that the 
veteran's current back disorder (other than with respect to 
metallic fragments about the cervical spine) was not related 
to his active duty service.  In support of his opinion, the 
VA examiner noted that the veteran's first post service 
complaint of a low back condition was in May 1997.

X-ray examination of the spine, performed in May 1999, 
revealed an impression of degenerative disc disease at L5-S1 
and degenerative spondylosis of the lumbar spine.  An MRI 
examination of the lumbar spine, performed in May 1999, 
revealed an impression of disc protrusions at L4-L5 and L5-
S1.

In September 2001, the veteran underwent a neurological 
evaluation which was conducted by a private physician, M. 
Gonzalez-Diaz, M.D.  The report noted the veteran's medical 
history in detail.  Based upon his physical examination, Dr. 
Gonzalez-Diaz concluded that the veteran's low back 
complaints are most likely due to radiculopathy at the level 
of the lumbar spine as suggested by his low back pain 
symptom, NCV/EMG studies with correlate with radiculopathy, 
and disc protrusion seen in lumbar MRI.  He further opined 
that this condition most likely started with symptoms 
described in 1969.  Finally, he indicated that there was very 
little evidence to support a diagnosis of spina bifida 
oculta.  On this point, he noted that the MRI performed in 
1999 would be a much more sensitive study than the one 
performed in 1969 to make the diagnosis.  He also noted that 
the remaining evidence doesn't show any evidence of spine 
bifida, i.e. absence of any bowel/bladder dysfunction, 
asymmetric hyporeflexia, spasticity, sensory changes, foot 
deformities, atrophy of the legs, cutaneous stigmata and gait 
disturbance.

An addendum to the June 1999 VA examination for the spine, 
dated in December 2001, noted that the additional information 
had been reviewed, and that the VA examiner's opined remained 
unchanged.

After reviewing the evidence of record, the Board concludes 
that service connection for low back disorder, diagnosed as 
degenerative joint disease of the lumbar spine, degenerative 
spondylosis of the lumbar spine and lumbar paravertebral 
myositis, is warranted.  His service medical records show 
treatment for low back complaints, and his post service 
treatment records show ongoing treatment for a low back 
condition beginning in September 1975.

Despite the conflicting medical opinions offered in this 
case, the Board finds the opinion offered by the veteran's 
private physician to be most probative herein.  It provides a 
superior recitation of the medical facts and personal history 
of the veteran, and also gives a supporting rationale for the 
conclusion reached therein.  The VA examiner's opinion, on 
the other hand, fails to accurately present the facts in this 
case (noting the first post service treatment as occurring in 
1997), and then bases its opinion on this erroneous finding.  
Under these circumstances, and resolving the benefit of the 
doubt in the veteran's favor, service connection is granted.

The Board notes that the veteran is not shown to currently 
have spina bifida oculta.  Although this condition was 
diagnosed in a 1969 service medical report, no other 
diagnoses for this condition are found.  The September 2001 
treatment report from the veteran's private physician 
specifically concludes that he does not have this condition.

Since this claim is being granted, a discussion of VA's 
notice and duty to assist requirements is unnecessary.  


ORDER

Service connection for a low back disorder, diagnosed as 
degenerative joint disease of the lumbar spine, degenerative 
spondylosis of the lumbar spine and lumbar paravertebral 
myositis, is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


